Title: To Thomas Jefferson from James Monroe, 15 February 1799
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
alb: Feby 15. 1799.

Yours of the 27 ulto. & that with the communications of Mr. Gerry I have recd.—I suspect also the infidelity of the post tho’ yr. letters give no cause for it apparently. But the game on foot, puts too much at stake with the principal gamblers, for them to lose any opportunity they possess, to forward their views. I am much deceived if the Virga. resolutions &ca are not the chief cause of the measures (of Govn.) now depending with you. But as this may get into the hands of the greatest villains among us, it is well to say no more on this head.
I thank you for becoming responsible for the 50. or 100 dolrs. you mentioned you wod. pay for me. Our accts. generally we will settle when we meet. In addition to the books there is a small sum paid for you to Mr. La Motte at Havre of wh. I have a note. affecy. dear Sir I am yours.
